Title: From George Washington to Major General Artemas Ward, 9 July 1776
From: Washington, George
To: Ward, Artemas



Sir
New York July the 9th 1776

The Inclosed Decleration will shew you, that Congress at length impelled by necessity have dissolved the Connection between the American Colonies & Great Britain and declared them free and Independent States, and in compliance with their order I am to request you will cause this Decleration to be immediately proclaimed at the head of the Continental Regiments in the Massachussets Bay.
It being evident from a variety of concurring circumstances, that the British Armies mean to direct their most vigorous operations this Campaign against the state of New York, to penetrate into it by way of the Lakes and the North River & to unite their attacks[;] The importance of it, has Induced Congress to take further measures for baffling their designs and rendering It more secure. you will see by the Resolves now

transmitted that the Northern Army is to be augmented by part of the Troops under your command, and I do desire that you will immediately detach for that purpose, three of the fullest Regiments forthwith to March to Ticonderoga, or such other place as the said Army may be at, and put themselves under the order & directions of the General Officer Commanding the same, You will also perceive that Congress have resolved that the Arms taken in the Scotch Transports should be sent here The President Informs me he has wrote to the Agents respecting ’em but as I presume they are in your possession or in some of the Stores by your order, you will have the whole of them forwarded with all possible dispatch in the usual Rout and with necessary directions.
Congress have made some alteration in the establishment of Chaplains and Advanced their pay as they have that of the Regimental Surgeons as you will see by their proceedings, Copies of which in their Instances are also transmitted.
You will be particularly attentive to hastening the march of the three Regiments and give proper orders for their Rout, and to the Commissary and Qr Master that every thing necessary for the same may be immediately provided, their aid is much wanted and may be of the utmost importance. When they have march’d, you will be pleased to put the remaining Regiments under the command of the Oldest Colo. with such instructions as you may judge necessary and then retire If it shall be agreable to you for the recovery of your health, as I cannot possibly request you longer to continue, and wishing you a speedy restoration of it, I am Sir very respectfully Your Most Obd. Servant

G.W.


P.S. I would have you consult with proper persons & some of the members of the Genl Court respecting the route of the three Regimts to be detached to the Northern Army, And If they shall be of Opinion that they may probably arrive there as soon, If they come to Norwich & Embark from thence for Albany, I should think that would be most preferable for Two reasons—First, It will ease the Troops of much fatigue & 2d, they might if there was a necessity for It afford succour here as they passed. I do not mean to give any direction in the matter, nor do I wish

this mode to be adopted unless there appears a probability of their arriving where they are Intended to be sent by Congress as early as If they pursued their March by Land & across the Country.

